Citation Nr: 1626021	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include secondary to asthma.

2.  Entitlement to an increased evaluation for asthma, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased evaluation for bilateral cataracts, evaluated as 30 percent disabling prior to December 16, 2014.

4.  Entitlement to an increased evaluation for bilateral cataracts, evaluated as 70 percent disabling since December 16, 2014.

5.  Entitlement to an increased evaluation for multiple joint arthralgia, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Derek R. Brown


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1984.

This appeal to the Board of Veterans Appeals (Board) arose from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In April 2016, the Veteran was notified that she was scheduled to testify before a Veterans Law Judge in Washington, DC.  In May 2016, the Veteran advised that she would not be able to attend the hearing in Washington, but she did desire to testify before the Board at a teleconference hearing.  While the Board does not hold teleconference hearings, the undersigned finds that the appellant should be scheduled for a videoconference hearing with the Board at the Waco RO.  Hence, further development is in order 38 C.F.R. §§ 20.700, 20.704 (2015). 

Accordingly, the case is REMANDED for the following action: 
 
The RO must schedule the Veteran for a video conference hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




